Title: To Thomas Jefferson from S. J. Neele, 21 December 1786
From: Neele, S. J.
To: Jefferson, Thomas



Sir
London No. 352 Strand Decr. 21st. 1786

Agreeable to Col. Smith’s Order I now send you the Plate of the Map of Virginia &c. with the Original Maps Drawing and a Proof. As there is in it a very great Number of Words you will, I naturally suppose upon inspecting it critically find some Corrections necessary; I could have wished to have inserted them myself, but as your Receipt of the Plate renders that impracticable, they must consequently be done by one of the Map Engravers at Paris.

The Drawing was unfortunately made on a Paper much too soft, so that, (after it was rubbed down on the Wax prepared on the Plate to receive its Impression previous to tracing), in taking it off, some Parts of its surface tore away, and remained on the Wax, and of course obliterated the Drawing in those Parts.
In consequence of this accident, you will find in the body of the Map two Names unfinished and a few on the Coast to the Eastward of Delaware Bay, all of which, as well as every other necessary Correction may be made in a few Hours. Col. Smith has expressed his Approbation of the Engraving, I therefore flatter myself it will likewise meet with yours and be a means of securing your future Favors, which will add to the Obligation already confered on Sir Yours (with much respect),

S. J. Neele

